Citation Nr: 0812276	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  05-33 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for peripheral 
neuropathy, left foot, asserted as secondary to herbicides.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for peripheral 
neuropathy, right foot, asserted as secondary to herbicides.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971, including service in the Republic of Vietnam 
from July 1969 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that confirmed and continued the 
previous denial of service connection for peripheral 
neuropathy, left foot and found that new and material 
evidence had not been received to reopen a claim for service 
connection for peripheral neuropathy, right foot.

Where the claim in question has been finally adjudicated by 
the RO and has become final because the veteran did not 
perfect an appeal, the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board 
has identified the issues on appeal as stated on the title 
page.  

The veteran testified during a hearing at the RO in February 
2006.  During the proceeding, he requested to reopen a claim 
of service connection for a skin condition.  That issue is 
referred to the RO for appropriate action.  

The veteran's reopened clams are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claims for service connection for peripheral 
neuropathy of the left foot and the right foot, as secondary 
to Agent Orange exposure, were previously denied in a May 
2001 decision.  The veteran did not perfect his appeal of 
that decision.

2.  The evidence received since the May 2001 rating decision 
is not duplicative or cumulative of evidence previously of 
record and raises a reasonable possibility of substantiating 
the veteran's peripheral neuropathy claims.


CONCLUSIONS OF LAW

1.  The May 2001 rating decision that denied service 
connection for peripheral neuropathy of the left and right 
foot is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2002).

2.  Evidence received since the May 2001 rating decision is 
new and material; the claims of service connection for 
peripheral neuropathy of the left and right foot are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens and remands the veteran's 
peripheral neuropathy claims.  Thus, a discussion of VA's 
duties to notify and assist is unnecessary.

Service connection for peripheral neuropathy of the left foot 
and the right foot, as secondary to Agent Orange exposure, 
was previously denied in a May 2001 rating decision.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103.  In the present case, the veteran filed a Notice of 
Disagreement for the May 2001 rating decision in July 2001.  
The RO issued a statement of the case (SOC) in May 2002.  
However, the veteran did not perfect his appeal by submitting 
a substantive appeal (VA Form 9) within 60 days after 
receiving the SOC.  Accordingly, the May 2001 decision became 
final.

The evidence of record at the time of the determination 
consisted of the service medical records; post-service 
records and reports of the veteran's care and evaluation, and 
the veteran's statements.

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  Under 38 C.F.R. 
§ 3.156(a), evidence is considered "new" if it was not 
previously submitted to agency decisionmakers.  "Material" 
evidence is evidence that by itself or when considered with 
previous evidence of record relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

When determining whether a veteran has submitted new and 
material evidence sufficient to reopen a claim, VA must 
consider the evidence received since the last final denial of 
the claim on any basis, i.e., on the merits or denying 
reopening.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

At a February 2006 RO hearing, the veteran reported 
experiences numbness in his feet since approximately one year 
following his discharge.  Contrary his prior claim, the 
veteran is essentially seeking service connection on the 
basis of continuity of symptoms since service, to include the 
applicable presumptive period.  The veteran is competent to 
report having numbness since that time, and for the purpose 
of reopening, VA is required to presume the credibility of 
his account.  Justus.  Thus, the Board finds that this 
evidence raises a reasonable possibility of substantiating 
his peripheral neuropathy claims.  As such, the evidence is 
new and material under the provisions of 38 C.F.R. § 3.156(a) 
and the claims are reopened.  


ORDER

New and material evidence to reopen claim of service 
connection for peripheral neuropathy of the left foot has 
been presented; to this extent, the appeal is granted.

New and material evidence to reopen claim of service 
connection for peripheral neuropathy of the right foot has 
been presented; to this extent, the appeal is granted.

REMAND

VA has previously denied service connection for peripheral 
neuropathy of the feet on the basis that the chronic 
condition was not related to the veteran's presumed exposure 
to herbicides, including Agent Orange, during service.  In 
support of his claims, the veteran essentially reports that 
he has had numbness of his feet since shortly after his 
discharge from active duty.  

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In light of the veteran's contentions and the state 
of the record, the Board finds that a VA examination is 
necessary to determine whether it is at least as likely as 
not that the veteran's peripheral neuropathy of his feet 
related to or had its onset during service, to include 
whether it developed within one year of his discharge from 
active duty.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the onset and etiology of his 
peripheral neuropathy of his left and 
right feet.  The claims folder should 
be made available to and reviewed by 
the examiner.  All indicated studies 
should be performed and all findings 
should be reported in detail.  The 
examiner must state whether it is at 
least as likely as not that the 
veteran's peripheral neuropathy had its 
onset during service or developed 
within one year of his discharge from 
active service.  In doing so, the 
examiner must acknowledge his report of 
a continuity of symptoms.  The 
rationale for all opinions should be 
provided in a legible report.  

2.  Then, the AMC should adjudicate the 
merits of veteran's reopened claims.  
If the benefits sought on appeal are 
not granted, the AMC should issue the 
veteran and his representative a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


